Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated August 9, 2022. Claims 1 and 11 were canceled. Claims 2-10 and 12 -20 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Ms. Eunhee Park on August 26, 2022.  

3.1	The application has been amended as follows:
In the claims:
In claim 6, Lines 8-9, “the gene regulatory network”
has been changed to
--a gene regulatory network--.
In claim 6, Lines 9-10, “the gene regulatory network”
has been changed to
-- the gene regulatory network simulation--.
In claim 8, Line 3, “defined value”
has been changed to
-- defined values--.

In claim 12, Lines 9-11, “random number generator as input values, wherein the constraint modulo value generator is adapted for generating a random offset value such that a sum of a counter value of the counter and random offset values”
has been changed to
-- random number generator, wherein the constraint modulo value generator is adapted for generating random offset values such that a sum of a counter value of the counter and the random offset values--.
In claim 12, Lines 13-14, “the gene regulatory network”
has been changed to
--a gene regulatory network--.
In claim 12, Lines 14-15, “the gene regulatory network”
has been changed to
-- the gene regulatory network simulation--.

In claim 20, Lines 1-2, “generation a of defined values”
has been changed to
-- generation of defined values--.
In claim 20, Lines 11-12, “the gene regulatory network”
has been changed to
--a gene regulatory network--.
In claim 20, Lines 12-13, “the gene regulatory network”
has been changed to
-- the gene regulatory network simulation--.

Reasons for Allowance



4.	Claims 2-10 and 12-20 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) generate a random number sequence which is sufficiently random with buffer capacity; an initial value generating step for inserting a first random number sequence in the first column of each row of a two dimensional matrix table; a two-dimensional random number matrix setting step for inserting a second random number sequence having the first column of each row as an initial value (Kunio, Y., Japanese Patent JP 2005292412 A);
(2) the internal random number generator generates at least one random number to encrypt any information; generates a random number in the personal security complex; generated the personal encryption random number, and they are stored in random access memory; the random number from the random access memory; reading and storing, executing a predetermined arithmetic operation to read from the random access memory of the random data; generate one time key for a communication session (Gertner et al., Chinese Patent CN 1675876 A); and
(3) multiple random number generators of a specific design, whereby a sequence of independent random entropy values is produced by one set of random number generators; address the random number generation problem through the manipulation of multiple RNGs or the manipulation of the RNG internal states, operating within the cryptographic system; Hi-Generators use a secret internal state comprising a variable or fixed length array, which may be populated with a sequence of random 8-bit numbers or bytes, and has at least two or more index pointers per state array; the output sequence is generated using a procedure which uses the changing values in index pointers to select values in the array which are selected as outputs, and will result in random changes to those array values as a result of that procedure; introduce another efficient encryption algorithm called a Hi-Shuffle, which shuffles the positions of the plaintext or the ciphertext on the basis of a provided keystream, from any one position of the input sequence to be encrypted to any one position of the output shuffled sequence; secure generation of unpredictable random numbers by dynamically and randomly synchronizing the state of independent random and pseudo-random number generators (Figueira et al., U.S. Patent Application Publication 2017/0034167 A1).


None of these references taken either alone or in combination with the prior art of record discloses a method of a random sequence generation of defined values, specifically including:
(Claim 6) "shuffling the defined values of the sequence using a counter and a random offset for indices in the list, wherein the initial list with the defined values is split into a plurality of sub-lists comprising sub-sequences, and wherein the shuffling is performed for each sub-list" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a random sequence generator for defined values, specifically including:
(Claim 12) "a shuffling unit adapted for shuffling the values of the sequence using a counter and a random offset for indices in the list, 
wherein the shuffling unit comprises a constraint modulo value generator using the counter and a random number generator, wherein the constraint modulo value generator is adapted for generating random offset values such that a sum of a counter value of the counter and the random offset values of the constraint modulo value generator is smaller or equal the number of cells in the RAM block" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a computer program product comprising a computer readable storage medium, specifically including:
(Claim 20) "shuffle the defined values of the sequence using a counter and a random offset for indices in the list,
wherein the initial list with the defined values is split into a plurality of sub-lists comprising sub-sequences, and wherein the shuffling is performed for each sub-list" in combination with the remaining elements and features of the claimed invention.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 27, 2022